Citation Nr: 1045833	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to February 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in October 2009 for further development. 


FINDINGS OF FACT

1.  In August 2005, the Veteran died from cardiac arrest due to 
septic shock due to pneumonia.  

2.  At the time of his death, the Veteran's only service-
connected disability was left knee medial meniscectomy with 
traumatic arthritis, status post knee replacement.  It was rated 
as 60 percent disabling.

3.  The disorders which caused the Veteran's death were not 
manifest in service and were unrelated to service.  These 
disorders were not caused or aggravated by the service-connected 
left knee disability.  

4.  A service-connected disability did not cause, or contribute 
substantially or materially to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, as in this case, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  The notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2005.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the claim has 
been denied rendering moot any effective date issue.  While the 
notice requirements for a claim in which it is alleged that a 
service-connected disability caused or contributed to the 
Veteran's death or the disabilities that caused his death were 
not provided, it is clear that the appellant understands such 
requirements, based on her statements in July 2006.  She has 
based her claim on a contention that the death was caused by the 
service-connected left knee disability.  She clearly has actual 
knowledge of the service-connected disability and there is 
therefore no prejudice to the appellant by any failure of notice 
in this regard. 

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the appellant in 
obtaining evidence; obtained a VA medical opinion in December 
2009; and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  As for the remand, the RO has complied 
fully with the Board's remand orders, by obtaining relevant 
records and a VA medical opinion.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

The Veteran died in August 2005.  At the time of his death, he 
was service connected for left knee meniscectomy with traumatic 
arthritis, status post knee replacement, rated as 60 percent 
disabling.  His death certificate indicates that he died from 
cardiac arrest duet to septic shock due to pneumonia.  

The appellant claims that the Veteran's death was caused by his 
service-connected left knee disability.  She indicated in July 
2006 that he had had a plastic plate inserted into his knee years 
after service, and that it caused much trouble.  She related a 
history of infections involving the left knee, and referred to 
gangrene.  In essence, she claimed that his knee disability 
caused or contributed to his death.  

Service treatment records contain no reference to any respiratory 
diseases or injuries.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy reports.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to whether 
the debilitating effects of the service-connected disability 
rendered the Veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A.  § 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the nonservice connected disease, will be 
service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the non-service connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  

The record is absent for any persuasive evidence showing that the 
Veteran's service-connected left knee disability was the 
principal or a contributory cause of his death, or that it caused 
or aggravated the diseases which caused his death.  Moreover, 
there is no indication that it affected vital organs.  

The death certificate indicates that the Veteran's death was due 
to cardiac arrest due to septic shock due to pneumonia.  

A VA medical opinion was obtained in December 2009 on the matter 
of whether the Veteran's death was related to his 
service-connected left knee disability.  The examiner reviewed 
the Veteran's claims folder, which included terminal hospital 
reports.  He had been admitted in August 2005 for respiratory 
complaints and diagnosed with congestive heart failure 
exacerbation.  During hospitalization, he was found to have 
septic shock likely secondary to pneumonia.  The VA examiner 
noted that there were no indications of any left knee infection 
on postoperative knee specimen or afterwards, and that none was 
listed in the problem list.  He indicated that the Veteran's 
cause of death was cor pulmonal (chronic obstructive pulmonary 
disease/congestive heart failure) with decompensated congestive 
heart failure, respiratory failure, complicating septic shock 
secondary to pneumonia, and renal failure.  He indicated that 
none of this was related to the Veteran's service-connected left 
knee disability.  He stated that the Veteran's service-connected 
left knee disability did not cause or contribute to the Veteran's 
death.  

Under the circumstances, the Board finds that the disability for 
which the Veteran was service-connected at the time of his death 
was not the principal or contributory cause of his death, that it 
did not cause or aggravate the Veteran's cardiac arrest, septic 
shock, pneumonia, chronic obstructive pulmonary disease, 
congestive heart failure, or renal failure, and that debilitation 
from the service-connected disability may not be assumed.  See 38 
C.F.R. § 3.312(c).  This is essentially what the VA examiner in 
December 2009 concluded, and there is no competent medical 
evidence of record to the contrary.  

Because the Veteran was not service-connected for the conditions 
that caused his death and service connection would not have been 
warranted for them on a secondary basis under 38 C.F.R. § 3.310, 
it is necessary to determine whether direct or presumptive 
service connection should have been established for them.  

Service treatment records do not show pulmonary, heart, or renal 
problems.  The medical records which have been submitted do not 
show any of them for years after service.  There are no treatment 
records showing relevant diseases any earlier than January 1993, 
which is when pulmonary emphysema was reported.  

Therefore, because the evidence shows that the Veteran's death 
was not caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established, the appellant's claim is 
denied.  

The Board recognizes the appellant' belief that the left knee 
disability played a role in the Veteran's death.  However, 
although the appellant may sincerely believe that the Veteran's 
service-connected disability caused or contributed substantially 
and materially to his death or caused the disorders causing his 
death, she is a layperson, and so her opinions on medical matters 
such as these are not competent.  Medical expertise is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The only medical evidence 
addressing the question of the cause of the Veteran's death goes 
against the appellant's claim.  The preponderance of the evidence 
is against the claim and the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West 2002).

ORDER

Service connection for the cause of the Veteran's death is not 
warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


